Citation Nr: 9927412	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  92-17 772	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee reconstruction.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to January 
1989 and from February 1991 to June 1992.  The periods of 
service were separated by assignment to TDRL (temporary 
disability retired list) due to a left knee disability.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, inter alia, continued a 
10 percent disability evaluation for left knee 
reconstruction. 

The case was previously before the Board on two prior 
occasions, once in November 1996 and in January 1999.  
Originally, this claim included the issues of entitlement to 
service-connection for defective hearing, right ear, for 
tinnitus, right ear and whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for viral (gastroenteritis) syndrome; also 
included were issues of increased (compensable) evaluation 
for perforated right tympanic membrane and for hemorrhoids.  
Such enumerated issues were finally adjudicated in the 
January 1999 Board decision, with the remaining issue, as set 
forth on the first page of this decision, being Remanded for 
additional development.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran currently is service-connected for left knee 
reconstruction, evaluated as 10 percent disabling.

3.  The veteran failed without good cause to report for VA 
examinations scheduled in June 1998, to evaluate his service-
connected left knee reconstruction.

4.  Entitlement to an increased rating for the veteran's 
service-connected left knee reconstruction cannot be 
determined without a VA examination.


CONCLUSION OF LAW

The veteran's claim for an increased evaluation for his 
service-connected left knee reconstruction is denied for 
failure to report for a scheduled June 1998 VA examination.  
38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for a left 
knee disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all development to 
the extent possible has been undertaken with regard to this 
issue. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's schedule for rating 
disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working 
proportionate to the severity of the disability.

The determination of whether increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Entitlement to service connection for impairment of the left 
knee, status post anterior cruciate and medial collateral 
reconstruction and repair was established as 10 percent 
disabling by a rating action of August 1989.

The veteran was afforded a medical board examination in 
January 1992.  The veteran was complaining of increased pain 
in his left knee.  He gave history of having injured the knee 
in Korea in 1987 with immediate reconstruction of the 
anterior cruciate ligament of the left knee.  After being 
placed on TRDL status he was returned to active duty in March 
1991.  At the time of the January examination, he related no 
new injury and complained of progressive symptoms which 
started to interfere with daily activities.  Examination of 
the left knee revealed range of motion from full extension to 
approximately 100 degrees.  He had a positive Lachman's with 
a solid end point.  He had a negative pivot shift.  There was 
no laxity of the lateral collateral ligaments.  There was 
some tenderness in the jointline.  There was no effusion.  
Quad measurements were symmetrical bilaterally.  He was 
unable to squat due to loss of flexion on the left side.  X-
rays showed a staple in the medial tibial plateau and a screw 
and washer in his lateral femoral condyle.  Some mild 
degenerative changes were seen on the articular surfaces of 
the tibia and femur.  The examiner commented that the veteran 
was able to perform daily activities without much difficulty.  
Increased activity causes pain and what the veteran described 
as locking and giving way.  His then duties as a tanker 
required repetitive climbing, squatting and kneeling.  

Pursuant to the November 1996 Remand and the inadequacy of 
the aforementioned examination vis-a-vis DeLuca v. Brown, 8 
Vet. App. 202 (1995), the veteran was scheduled for VA 
examinations in June 1998 to include examination of his 
claimed left knee disability.  He was notified but failed to 
report for the VA examination.  Since it did not appear that 
the veteran was advised of the ramifications of failure to 
report for a VA examination in connection with a claim for 
increased rating and for due process purposes the left knee 
issue was again remanded in the January 1999.  The veteran 
likewise failed to respond to an inquiry requesting an 
explanation as to why he was unable to attend the scheduled 
examination.  Since he has offered no explanation for his 
absence, the Board must conclude that there is no showing of 
good cause for his failure to report.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998). 

In this case the RO fulfilled its duty to assist the veteran 
in the development of his claim by properly notifying him 
that the it needed further evidence to process the claim, and 
by notifying him of scheduled VA examinations.  Olson v. 
Principi, 3 Vet. App. 480, 482-83 (1992).  However, the 
veteran failed to report for VA examinations scheduled in 
connection with his claim for an increased evaluation.  Good 
cause for his failure to report is not shown and the evidence 
of record is not adequate for evaluating the disability.  
Accordingly, the provisions of § 3.655 dictate that the 
veteran's claim must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee reconstruction is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

